Deen, Presiding Judge.
Freddie Lee Johnson and Timmie Louis Johnson appeal from their convictions of theft by taking. The evidence showed that a residence had been burglarized, and later that same day, appellants were found in possession of the items taken. They claimed that they found them by the side of the road. The victims testified that when they drove up to their home on the day of the robbery they noticed a car containing two men coming out of the driveway. They identified appellants’ vehicle at trial from photographs as either the vehicle seen leaving their residence or one identical to it. The items taken from the home were also identified by photograph as belonging to them. Their value was stated to be between $3,000 and $4,000.
Appellants’ appointed counsel have filed motions in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed briefs raising points of law which might arguably support the appeals. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the records and transcripts filed in these cases in order *767to determine if the appeals are, in fact, frivolous. On the basis of that review, we have granted counsel’s motions to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the records, and that a rational trier of fact could have found from the evidence presented at trial that the appellants were guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).
Decided April 4, 1988.
Harry D. Dixon, Jr., District Attorney, for appellee.

Judgments affirmed.


Carley and Sognier, JJ., concur.